                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

ZACHARY DAVIS                                                                           PLAINTIFF

v.                                    Civil No. 4:19-cv-04015

DEPUTY GARY DORMAN, Hempstead County
Sheriff; JUSTIN HUGHES, Jail Administrator,
Nevada County Detention Facility; OFFICER
DREW RATHER, Jailer Nevada County
Detention Facility; NEVADA COUNTY
DETENTION FACILITY; and NEVADA
COUNTY, ARKNASAS                                                                   DEFENDANTS

                                             ORDER

       Plaintiff Zachary Davis filed this 42 U.S.C. § 1983 action pro se in the United States

District Court for the Eastern District of Arkansas on December 28, 2018. (ECF No. 1). On

February 4, 2019, the case was transferred to the United States District Court for the Western

District of Arkansas, Texarkana Division. (ECF No. 3). Before the Court is Plaintiff’s failure to

obey a Court order.

       Plaintiff failed to submit an in forma pauperis (“IFP”) application with his Complaint.

Additionally, a review of Plaintiff’s Complaint revealed that he failed to use the court-approved

form for this district and that Plaintiff signed the Complaint with another individual. As a result,

on February 11, 2019, the Court entered an order directing Plaintiff to complete an IFP application

and to return the application to the Court for review and filing or pay the $350 filing fee and $50

administrative fee by March 4, 2019. The Court also ordered Plaintiff to file an Amended

Complaint by the same date. (ECF No. 6). Plaintiff was advised in this order that failure to submit

the completed IFP application and Amended Complaint by the Court’s imposed deadline would

subject his case to dismissal. To date, the order has not been returned to the Court as undeliverable
and Plaintiff has not submitted the completed IFP application, paid the filing fee, or filed an

Amended Complaint.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Moreover, the Local Rules state in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating

the district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule

41(b), a district court has the power to dismiss an action based on “the plaintiff's failure to comply

with any court order”. Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

         In the present case, Plaintiff has failed to obey a Court order. Therefore, pursuant to

Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2), the Court finds that this case

should be dismissed.       Accordingly, Plaintiff’s Complaint (ECF No. 1) is DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 22nd day of April 2019.

                                                      /s/ Susan O. Hickey
                                                      Susan O. Hickey
                                                      Chief United States District Judge


                                                  2
